                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Mark Dunker,                                          Case No. 19-cv-0446 (WMW/KMM)

                            Plaintiff,
                                                      ORDER ADOPTING
       v.                                       REPORT AND RECOMMENDATION

Paul Schnell et al.,

                            Defendants.


      This matter is before the Court on the December 4, 2019 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez.

(Dkt. 28.) The R&R recommends granting Defendants’ motion to dismiss Plaintiff Mark

Dunker’s amended complaint. Dunker filed timely objections.

      Although Dunker objects to the R&R’s recommendations, he makes no specific

objection to any aspect of the R&R’s factual findings or legal analysis. In the absence of

specific objections, de novo review is not required. See Montgomery v. Compass Airlines,

LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R

that “are not specific but merely repeat arguments presented to and considered by a

magistrate judge are not entitled to de novo review”). Under such circumstances, a district

court reviews an R&R for clear error. Id.

       Dunker does not specifically object to the R&R’s analysis of his claims. Instead,

Dunker repeats certain arguments that he presented to the magistrate judge and advances

other arguments that are not legally germane to the R&R’s analysis of his claims.
Although Dunker recites the applicable legal standard for some of his contentions, he

provides no legal or factual analysis that is responsive to the R&R. Nor does Dunker

identify any fact or legal authority that the R&R omits, overlooks, or mischaracterizes.

Even when liberally construed, Dunker’s objections fail to address the R&R’s legal

analysis. Consequently, the Court overrules Dunker’s objections and reviews the R&R for

clear error. See Montgomery, 98 F. Supp. 3d at 1017.

      A finding is “clearly erroneous” when the reviewing court “is left with the definite

and firm conviction that a mistake has been committed.” Edeh v. Midland Credit Mgmt.,

Inc., 748 F. Supp. 2d 1030, 1043 (D. Minn. 2010) (internal quotation marks omitted).

Having carefully reviewed the R&R and considered each of Dunker’s objections, the Court

identifies no clear error in the magistrate judge’s reasoning or recommended resolution of

Dunker’s claims. Accordingly, the Court adopts the R&R in its entirety.

      Based on the foregoing analysis, the R&R, and all of the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

      1.     Plaintiff Mark Dunker’s objections to the December 4, 2019 R&R, (Dkt. 29),

are OVERRULED.

      2.     The December 4, 2019 R&R, (Dkt. 28), is ADOPTED.

      3.     Defendants’ motion to dismiss, (Dkt. 14), is GRANTED.

      4.     This matter is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 18, 2020                           s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge

                                            2
